DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-7 are rejected.


Drawings
Figures 12-13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “an foreign object” in lines 6-7 should be replaced with --a foreign object--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levitt (US 2011/0220586).
	With respect to claim 1, Levitt discloses a filter system 10, as shown in Fig. 1, having: a filter assembly 200 (fuel filter) (see paragraph 0034, fluids may comprise fuel) which is provided to an inlet 101, 118 (fuel supply portion) into which a fuel flows, as shown in Fig. 2, and which includes a filtering portion including a filter material 232 (net member) (see paragraph 0043, filter material may be a screen) disposed along a circumferential direction of the fuel filter 200 along a center axis of the fuel filter 200, as shown in Fig. 5, and arranged to collect a foreign object mixed in the fuel flowing from a radially inside of the fuel filter 200 to a radially outside of the fuel filter 200, as shown in Fig. 2; and a cleaning assembly 300 (first swirl fuel producing section) disposed on an upstream side of the filtering portion, as shown in Fig. 2, and arranged to produce the fuel flowing down and swirling along an inner circumference surface of the filtering portion, as shown in Fig. 2.



	With respect to claim 3, Levitt discloses wherein the inclination surface 316 is formed on an inner circumference surface side of a housing 100 (annular portion) along a circumferential direction to confront an inlet 101 (fuel supply opening); and the inclination surface 316 is inclined to be apart from the fuel supply opening 101 in the direction along the center axis as the inclination surface 316 is apart from one end portion of the inclination surface 316 in the circumferential direction, as shown in Fig. 2.

	With respect to claim 4, Levitt discloses wherein the filter system 100 (fuel injection valve) includes a fuel passage, said passage shown by the curved arrows in Fig. 2, formed radially inside the inclination surface 316 to extend in a direction along the center axis, as shown in Fig. 2, and a distributor 310 (protrusion) protruding from a bottom surface of the fuel passage toward a side of the fuel supply opening 101, as shown in Fig. 2; the protrusion 310 includes openings 314 (conduction member) arranged to conduct the fuel in a direction along the inner circumference surface of the filtering portion, as shown in Figs. 11-12; and the protrusion 310 constitutes a second swirl fuel producing section arranged to produce the fuel flowing down and swirling along the inner circumference surface of the filtering portion, as shown in Figs. 2-4.



	With respect to claim 7, Levitt discloses wherein the annular portion 100 is constituted by an annular member different from a filter main body 232 constituting the filtering portion, as shown in Figs. 2 and 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levitt (US 2011/0220586).
	With respect to claim 6, Levitt discloses wherein the fuel filter 200 includes a core metal (see paragraph 0043, filter may be made of metal) constituting a surface arranged to fit the fuel filter 200 in the fuel supply portion 118, as shown in Fig. 2; and the annular portion 100 is constituted by the core metal (see paragraph 0037, housing may be made of metal).

	With respect to the press-fit surface arranged to press-fit the fuel filter in the fuel supply portion: Levitt teaches that the filter 200 may be made of metal and is fit in the fuel supply portion 118, as shown in Fig. 2.  The specific manner in which the filter is fit, i.e., press-fit, is considered to be a product-by-process limitation since it is drawn to a product, i.e., “a fuel filter”, but it includes a process step of making the product, i.e., “press-fit”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  Furthermore, it would have been obvious to press-fit the filter in the fuel supply portion since one of ordinary skill would recognize to choose a desired manner of assembly according to a desired application.
	With respect to the resin formed radially inside the core metal: It would have been obvious to one of ordinary skill in the art to provide the annular portion disclosed by Levitt with a core metal and a resin formed radially inside the core metal, as claimed by applicant, in order to provide a durable material, and since Levitt teaches that the annular portion 100 may be made of coated metals (see paragraph 0037, housing 100 may be made from epoxy coated steel) and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778